DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eick (US 808,824).
Eick (fig. 1-6) teaches a container storage device, comprising:
 (re: claim 12) a rigid member (A) comprising a plurality of apertures therethrough (fig. 2);
 a frame sized (B) and configured to receive the rigid member (fig. 1, 4 showing that frame B supports rigid member A);
 a plurality of flexible members (I) configured to attach to the rigid member, wherein a center point of the plurality of flexible members is configured to align with a center point of the plurality of apertures, the plurality of flexible members being sized and configured to receive a plurality of recyclable containers (fig. 1, 5-7; p. 1, ln. 50+); and 
at least one vertical support (D) configured to attach to the frame (fig. 1);
(re: claim 17) wherein the rigid member is substantially vertical when secured in the frame (fig. 1); 
(re: claim 18) wherein the plurality of apertures are round in shape (fig. 7 showing that flexible members define round aperture); 

(re: claim 19) wherein a size of the plurality of apertures include a plurality of sizes (cf. 5, 6);
(re: claim 20) wherein the plurality of recyclable containers includes at least one of a glass bottle, a plastic bottle, or an aluminum can (fig. 1).

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
October 14, 2022